DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 52-110 are pending.
	The prior art submitted on 9/15/22, 4/21/21, and 6/3/20
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer. A terminal disclaimer signed by the assignee must fully
comply with 37 CFR 3.73(b).
Claims 52-67, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-16 of U.S. Patent No. 10723019 (refers as ‘019).
Although the claims at issue are not identical, they are not patentably distinct from
each other because subject matters of the invention defined in claims 52-67 in
16/887886 would have been anticipated by the invention defined in claims 1-16 of
(‘019).  Claims 1-16 of (‘019) have all the limitations of claims 52-67 of current
application. 
Claims 68, and 71, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10723019 (refers as ‘019).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 68, and 71 in 16/887886 would have been anticipated by the invention defined in claim 17 of (‘019).  Claim 17 of (‘019) have all the limitations of claims 68, and 71 of current application. 
Claims 69-70, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 18-19 of U.S. Patent No. 10723019 (refers as ‘019).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 69-70 in 16/887886 would have been anticipated by the invention defined in claims 18-19 of (‘019).  Claims 18-19 of (‘019) have all the limitations of claims 69-70 of current application. 
Claims 72, and 88, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10723019 (refers as ‘019).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 72, and 88 in 16/887886 would have been anticipated by the invention defined in claim 20 of (‘019).  Claim 20 of (‘019) have all the limitations of claims 72, and 88 of current application. 
Claims 73-87, are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 21-35 of U.S. Patent No. 10723019 (refers as ‘019).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 73-87 in 16/887886 would have been anticipated by the invention defined in claims 21-35 of (‘019).  Claims 21-35 of (‘019) have all the limitations of claims 73-87 of current application. 
Claims 89-110, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-57 of U.S. Patent No. 10723019 (refers as ‘019).   Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 89-110 in 16/887886 would have been anticipated by the invention defined in claims 36-57 of (‘019).  Claims 36-57 of (‘019) have all the limitations of claims 89-110 of current application. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 52-62, 65-67, 69-70, 91-102, and 105-109, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazerooni et al. (6554337).
	As per claim 52, Kazerooni et al. disclose a programmable motion device including an end effector, said programmable motion device including a plurality of articulated arm sections, and said end effector including a pair of rollers, at least one of said pair of rollers being actuable to rotate with respect to another of said pair of rollers to engage at least a portion of an object between mutually opposing
surfaces of said pair of rollers (see at least the abstract disclose a grapple device for grasping, holding and releasing the object having a deformable cover material such as sacks and bags, has a mounting bracket and two rollers.  The rollers are pushed toward each other by the force of at least one spring; also columns 2-3, lines 65-13, disclose when rollers rotate outwardly, the sack material will come out of the rollers and the sack will be released; and columns 4-5, lines 51-44, and figures 1A and 1B, disclose the surfaces 16 of rollers 11 and 12 are gripping surfaces).
	As per claim 53, Kazerooni et al. disclose at least one of said pair of rollers is actuatable to move toward another of the pair of rollers (see at least the abstract; and columns 4-5, lines 51-44, and figures 1A and 1B, all para. disclose the rollers are pushed toward each other by the force of at least one spring).
	As per claim 54, Kazerooni et al. disclose at least one of said pair of rollers undergoes linear movement in moving toward the other of the pair of rollers (see at least columns 19-20, lines 46-7, disclose the rollers move linearly relative to one another).
	As per claim 55, Kazerooni et al. disclose at least one of said pair of rollers undergoes angular movement in moving toward the other of the pair of rollers (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller axis is at a 60 degree angle with each others; also column 5, lines 45-54; and columns 7, lines 35-45, all para. disclose each roller is able to rotate along its own axis).
	As per claim 56, Kazerooni et al. disclose at least one of said pair of rollers undergoes movement via a bar linkage mechanism in moving toward the other of the pair of rollers (see at least columns 5-6, lines 36-21, disclose bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other; also a shaft 33, fasteners 36, ball bearings, roller bearings or bushings can be installed between shaft 33; also columns 19-20, lines 46-7, disclose the rollers can be either powered directly or indirectly via gears, chains and belts by electric, pneumatic or hydraulic motors).
	As per claim 57, Kazerooni et al. disclose at least one of said pair of rollers undergoes movement via a rack and pinion system in moving toward the other of the pair of rollers (see at least columns 5-6, lines 36-21, disclose bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other; also a shaft 33, fasteners 36, ball bearings, roller bearings or bushings can be installed between shaft 33; also columns 19-20, lines 46-7, disclose the rollers can be either powered directly or indirectly via gears, chains and belts by electric, pneumatic or hydraulic motors).
	As per claim 58, Kazerooni et al. disclose pair of rollers are both actuated to roll with respect to each other (see at least column 6, lines 13-61, disclose rollers 27 and 28 are powered by respective actuators 43 and 44; also columns 19-20, lines 46-7).
	As per claim 59, Kazerooni et al. disclose at least one of said pair of rollers is actuatable to move toward and away with respect to another of said pair of rollers (see at least columns 4-5, lines 51-44, and figures 1A and 1B, disclose the rollers are able to rotate along their own axes 13 and 14; and bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other).
	As per claim 60, Kazerooni et al. disclose both of said pair of rollers are actuatable to move toward and away from each other (see at least the abstract disclose a grapple device for grasping, holding and releasing the object having a deformable cover material such as sacks and bags, has a mounting bracket and two rollers.  The rollers are pushed toward each other by the force of at least one spring; also columns 2-3, lines 65-13, disclose when rollers rotate outwardly, the sack material will come out of the rollers and the sack will be released).
	As per claim 61, Kazerooni et al. disclose each of said pair of rollers includes surface features for facilitating the grasping of objects (see at least columns 4-5, lines 51-44, and figures 1A and 1B, disclose the surfaces 16 of rollers 11 and 12 are gripping surfaces, the surface 16 being covered by frictional material such as soft rubber, or being knurled, grooved, stippled or the like; and also column 20, lines 29-56, and figure 23, show two rollers 183 and 184 have mating lobes surfaces).
	As per claim 62, Kazerooni et al. disclose surface features include protrusions on the surfaces of the pair of rollers (see at least column 20, lines 29-56, and figure 23, show two rollers 183 and 184 have mating lobes surfaces).
	As per claim 65, Kazerooni et al. disclose pair of rollers are provided on non-linear axles (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis, and each roller axis is at a 60 degree angle with each others).
	As per claim 66, Kazerooni et al. disclose pair of rollers are provided with non-linear surfaces (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis, and each roller axis is at a 60 degree angle with each others).
	As per claim 67, Kazerooni et al. disclose pair of rollers are provided with mutually complementary surfaces (see at least columns 19-20, lines 46-7).
	As per claim 69, Kazerooni et al. disclose pair of rollers are provided with a cam surface (see at least column 20, lines 48-56, and figure 23, shows rollers have mating lobes).
	As per claim 70, Kazerooni et al. disclose pair or rollers are provided on axles that are not centrally located on the rollers (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis).
	Claims 91-95, and 98-102, are method claims corresponding to device claims 52-56, 58, and 58-62 above.  Therefore, they are rejected for the same rationales set forth as above.
	Claims 96-97, are method claims corresponding to device claim 57 above.  Therefore, they are rejected for the same rationales set forth as above.
	Claims 105-107, and 108-109, are method claims corresponding to device claims 65-67, and 69-70 above.  Therefore, they are rejected for the same rationales set forth as above.
5.	Claims 52-61, 65-67, 91-101, and 105-107, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barillec et al. (4578013).
	As per claim 52, Barillec et al. disclose a programmable motion device including an end effector, said programmable motion device including a plurality of articulated arm sections, and said end effector including a pair of rollers, at least one of said pair of rollers being actuable to rotate with respect to another of said pair of rollers to engage at least a portion of an object between mutually opposing
surfaces of said pair of rollers (see at least the abstract; columns 1-2, lines 60-2; and column 3, lines 9-60, all para. disclose a device for separately and selectively pick up miscellaneous loose articles, the device comprises a pair of wheels 5, 6 having drive means are operated for rotating the wheels in opposite directions, and also the wheels 5 and 6 are mounted with a view to permit their movement away from each other).
	As per claim 53, Barillec et al. disclose at least one of said pair of rollers is actuatable to move toward another of the pair of rollers (see at least columns 1-2, lines 60-2, disclose a driving member for imparting a rotary motion to wheels so that they can nip the article directly or through its wrapper bag).
	As per claim 54, Barillec et al. disclose at least one of said pair of rollers undergoes linear movement in moving toward the other of the pair of rollers (see at least see at least columns 1-2, lines 60-2, disclose a driving member for imparting a rotary motion to wheels so that they can nip the article directly or through its wrapper bag; and column 4, lines 47-52, disclose the axes of rotation of the wheels being disposed substantially horizontally).
	As per claim 55, Barillec et al. disclose at least one of said pair of rollers undergoes angular movement in moving toward the other of the pair of rollers (see at least column 4, lines 47-52, disclose it is possible to set these wheels at an angle so as to reduce the gripping area and consequently the risk of picking up more than one article at a time).
	As per claims 56-57, Barillec et al. disclose at least one of said pair of rollers undergoes movement via a bar linkage mechanism in moving toward the other of the pair of rollers (see at least column 3, lines 9-17, disclose the drive, motor unit 15 having a drive pulley 15a.  A belt 16 is trained around the pulley 15a and the axle of the wheel 6).
	
	As per claim 58, Barillec et al. disclose pair of rollers are both actuated to roll with respect to each other (see at least column 3, lines 9-55).
	As per claim 59, Barillec et al. disclose at least one of said pair of rollers is actuatable to move toward and away with respect to another of said pair of rollers (see at least column 3, lines 9-55).
	As per claim 60, Barillec et al. disclose both of said pair of rollers are actuatable to move toward and away from each other (see at least the abstract; and column 3, lines 43-60).
	As per claim 61, Barillec et al. disclose each of said pair of rollers includes surface features for facilitating the grasping of objects (see at least column 5, lines 20-30, disclose suction device).
As per claim 65, Barillec et al. disclose pair of rollers are provided on non-linear axles (see at least column 4, lines 47-52, disclose it is also possible to set these wheels at an angle).
	As per claim 66, Barillec et al. disclose pair of rollers are provided with non-linear surfaces (see at least column 4, lines 47-52, disclose it is also possible to set these wheels at an angle).
	As per claim 67, Barillec et al. disclose pair of rollers are provided with mutually complementary surfaces (see at least figure 2a; also column 4, lines 48-49 disclose the axes of rotation of the wheels as being disposed substantially horizontally).
	Claims 91-95, and 98-101, are method claims corresponding to device claims 52-56, 58, and 58-61 above.  Therefore, they are rejected for the same rationales set forth as above.
	Claims 96-97, are method claims corresponding to device claim 57 above.  Therefore, they are rejected for the same rationales set forth as above.
Claims 105-107, are method claims corresponding to device claims 65-67 above.  Therefore, they are rejected for the same rationales set forth as above.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 63-64, 68, 71-90, 103-104, and 110, are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni et al. (6554337) in view of Raes et al. (6015174).
	As per claim 63, Kazerooni et al. do not disclose surface features include cup-shaped features.  However, Raes et al. disclose surface features include cup-shaped features (see at least column 3, lines 51-62, and figure 2 show suction cup 38).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining surface features include cup-shaped features for robot gripping or grasping object easily.
	As per claim 64, Kazerooni et al. do not disclose surface features include apertures through which a vacuum is provided.  However, Raes et al. disclose surface features include apertures through which a vacuum is provided (see at least the abstract; column 2, lines 21-53; and columns 3-4, lines 43-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining surface features include apertures through which a vacuum is provided for robot gripping or grasping object easily and effectively.
As per claims 68, and 71, Kazerooni et al. do not disclose end effector further includes a vacuum conduit.  However, Raes et al. disclose end effector further includes a vacuum conduit for providing a vacuum force proximate the pair of rollers, and programmable motion device further includes a conduit for providing a vacuum to an area proximate the pair of rollers of the end effector.

 (see at least columns 3-4, lines 43-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining end effector further includes a vacuum conduit for robot gripping or grasping object easily and effectively.
	As per claim 72, Kazerooni et al. disclose a programmable motion device including an end effector, said programmable motion device being adapted to move an object grasped by the end effector, and said end effector comprising a pair of rollers, wherein at least a portion of an object to be grasped is drawn between mutually opposing surfaces of said pair of rollers, at least in part, by actuating at least one of said pair of rollers to roll with respect to another of said pair of rollers (see at least the abstract disclose a grapple device for grasping, holding and releasing the object having a deformable cover material such as sacks and bags, has a mounting bracket and two rollers.  The rollers are pushed toward each other by the force of at least one spring; also columns 2-3, lines 65-13, disclose when rollers rotate outwardly, the sack material will come out of the rollers and the sack will be released; and columns 4-5, lines 51-44, and figures 1A and 1B, disclose the surfaces 16 of rollers 11 and 12 are gripping surfaces).  Kazerooni et al. do not disclose vacuum conduit disposed proximate said pair of rollers.  However, Raes et al. disclose a vacuum conduit disposed proximate said pair of rollers and providing a vacuum proximate said pair of rollers(see at least the abstract; column 2, lines 21-53; and columns 3-4, lines 43-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining vacuum conduit disposed proximate said pair of rollers for robot gripping or grasping object easily and effectively.
	As per claim 73, Kazerooni et al. disclose at least one of said pair of rollers is actuatable to move toward another of the pair of rollers (see at least the abstract; and columns 4-5, lines 51-44, and figures 1A and 1B, all para. disclose the rollers are pushed toward each other by the force of at least one spring).
As per claim 74, Kazerooni et al. disclose at least one of said pair of rollers undergoes linear movement in moving toward the other of the pair of rollers (see at least columns 19-20, lines 46-7, disclose the rollers move linearly relative to one another).
As per claim 75, Kazerooni et al. disclose at least one of said pair of rollers undergoes angular movement in moving toward the other of the pair of rollers (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller axis is at a 60 degree angle with each others; also column 5, lines 45-54; and columns 7, lines 35-45, all para. disclose each roller is able to rotate along its own axis).
As per claim 76, Kazerooni et al. disclose at least one of said pair of rollers undergoes movement via a bar linkage mechanism in moving toward the other of the pair of rollers (see at least columns 5-6, lines 36-21, disclose bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other; also a shaft 33, fasteners 36, ball bearings, roller bearings or bushings can be installed between shaft 33; also columns 19-20, lines 46-7, disclose the rollers can be either powered directly or indirectly via gears, chains and belts by electric, pneumatic or hydraulic motors).
As per claim 77, Kazerooni et al. disclose at least one of said pair of rollers undergoes movement via a rack and pinion system in moving toward the other of the pair of rollers (see at least columns 5-6, lines 36-21, disclose bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other; also a shaft 33, fasteners 36, ball bearings, roller bearings or bushings can be installed between shaft 33; also columns 19-20, lines 46-7, disclose the rollers can be either powered directly or indirectly via gears, chains and belts by electric, pneumatic or hydraulic motors).
As per claim 78, Kazerooni et al. disclose pair of rollers are both actuated to roll with respect to each other (see at least column 6, lines 13-61, disclose rollers 27 and 28 are powered by respective actuators 43 and 44; also columns 19-20, lines 46-7).
As per claim 79, Kazerooni et al. disclose at least one of said pair of rollers is actuatable to move toward and away with respect to another of said pair of
rollers (see at least columns 4-5, lines 51-44, and figures 1A and 1B, disclose the rollers are able to rotate along their own axes 13 and 14; and bias spring 15 is disposed on holding brackets 18 and 19 to pull rollers 11 and 12 toward each other).
	As per claim 80, Kazerooni et al. disclose both of said pair of rollers are actuatable to move toward and away from each other (see at least the abstract disclose a grapple device for grasping, holding and releasing the object having a deformable cover material such as sacks and bags, has a mounting bracket and two rollers.  The rollers are pushed toward each other by the force of at least one spring; also columns 2-3, lines 65-13, disclose when rollers rotate outwardly, the sack material will come out of the rollers and the sack will be released).
	As per claim 81, Kazerooni et al. disclose each of said pair of rollers includes surface features for facilitating the grasping of objects (see at least columns 4-5, lines 51-44, and figures 1A and 1B, disclose the surfaces 16 of rollers 11 and 12 are gripping surfaces, the surface 16 being covered by frictional material such as soft rubber, or being knurled, grooved, stippled or the like; and also column 20, lines 29-56, and figure 23, show two rollers 183 and 184 have mating lobes surfaces).
	As per claim 82, Kazerooni et al. disclose surface features include protrusions on the surfaces of the pair of rollers (see at least column 20, lines 29-56, and figure 23, show two rollers 183 and 184 have mating lobes surfaces).
As per claim 83, Kazerooni et al. do not disclose surface features include cup-shaped features.  However, Raes et al. disclose surface features include cup-shaped features (see at least column 3, lines 51-62, and figure 2 show suction cup 38).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining surface features include cup-shaped features for robot gripping or grasping object easily.
As per claim 84, Kazerooni et al. do not disclose surface features include apertures through which a vacuum is provided.  However, Raes et al. disclose surface features include apertures through which a vacuum is provided (see at least the abstract; column 2, lines 21-53; and columns 3-4, lines 43-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining surface features include apertures through which a vacuum is provided for robot gripping or grasping object easily and effectively.
As per claim 85, Kazerooni et al. disclose pair of rollers are provided on non-linear axles (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis, and each roller axis is at a 60 degree angle with each others).
	As per claim 86, Kazerooni et al. disclose pair of rollers are provided with non-linear surfaces (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis, and each roller axis is at a 60 degree angle with each others).
	As per claim 87, Kazerooni et al. disclose pair of rollers are provided with mutually complementary surfaces (see at least columns 19-20, lines 46-7).
As per claim 88, Kazerooni et al. do not disclose end effector further includes a vacuum conduit.  However, Raes et al. disclose end effector further includes a vacuum conduit for providing a vacuum force proximate the pair of rollers (see at least columns 3-4, lines 43-24).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Kazerooni et al. by combining end effector further includes a vacuum conduit for robot gripping or grasping object easily and effectively.
As per claim 89, Kazerooni et al. disclose pair of rollers are provided with a cam surface (see at least column 20, lines 48-56, and figure 23, shows rollers have mating lobes).
	As per claim 90, Kazerooni et al. disclose pair or rollers are provided on axles that are not centrally located on the rollers (see at least column 20, lines 9-27, and figures 21A and 21B, disclose each roller have each own axis).
	Claims 103-104, and 98-110, are method claims corresponding to device claims 63-64, and 68 above.  Therefore, they are rejected for the same rationales set forth as above.
						Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Foreester, Jr. et al. (11078997)
	. Wattyn (7594648)
	. Lopoukhine et al. (7293810)
	. McGill et al. (5303910)
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/Primary Examiner, Art Unit 3664